BROCK, C.J.,
dissenting: The majority relies on Green Mountain Insurance Co. v. George, 138 N.H. 10, 634 A.2d 1011 (1993), to conclude that the plaintiff was “legally entitled to recover” from her co-employee because he was effectively an uninsured motorist. I disagree. I conclude that the tort immunity granted by the Workers’ Compensation Law, see 281-A:8 (Supp. 1998), does not create an uninsured motorist. Thus, I respectfully dissent.
In Green Mountain, we held that the tortfeasor was effectively uninsured because George, failing to meet the threshold requirement for medical damages under Massachusetts law, was barred from recovering damages for pain and suffering. Green Mountain, 138 N.H. at 16, 634 A.2d at 1015. Green Mountain differs from the case before us in two significant aspects. First, under Massachusetts law, George would not have received compensation for her pain and suffering. Our concern in Green Mountain was protecting this State’s paramount interest in seeing “that accident victims receive some kind of compensation for their injuries.” Id. at 16, 634 A.2d at 1015 (quotation omitted). The plaintiff before us, however, has received workers’ compensation benefits.
Second, by denying uninsured motorist coverage in Green Mountain, we would have effectively adopted Massachusetts no-fault law. We refused to do so, reasoning that “our legislature has refused to enact no-fault legislation, despite the constitutional ability to do so.” Id. at 13, 634 A.2d at 1013. Conversely, our legislature has enacted *162the Workers’ Compensation Law for the protection of New Hampshire workers and employers. See generally RSA ch. 281-A (Supp. 1998). “The workers’ compensation scheme is based on a fundamental quid pro quo which is the tort immunity conferred on the employer in exchange for providing no-fault workers’ compensation benefits.” Hull v. Town of Plymouth, 143 N.H. 381, 384, 724 A.2d 1291, 1293 (1999) (quotations, citations, emphasis, ellipsis, and brackets omitted). Because the plaintiff is conclusively presumed to have waived her common law rights against her employer and co-employees, see RSA 281-A:8; Petition of Abbott, 139 N.H. 412, 416, 653 A.2d 1113, 1116 (1995), she was not “legally entitled to recover” from her co-employee.
To avoid the conclusive presumption of RSA 281-A:8, the majority mistakenly relies on the language of RSA 281-A:13. This statute provides:
An injured employee, in addition to the benefits of this-chapter, may obtain damages or benefits from or proceed at law . . . against another person to recover damages or benefits if:
(2) The circumstances of the injury create in another person a legal liability to pay damages . . . or a contractual obligation to pay benefits under the uninsured motorist provision of any motor vehicle insurance policy; and
(3) The action has not been barred under RSA 281 A:8.
RSA 281-A:13 (emphasis added). This statute allows an injured employee to receive additional damages or benefits from uninsured motorist coverage if, inter alia, the action is not barred by RSA 281-A:8. Because the bar of RSA 281-A:8 applies, I conclude that RSA 281-A: 13 does not allow the plaintiff to recover uninsured motorist coverage in this case. Moreover, RSA 281-A:13 is entitled, “Liability of Third Person.” RSA 281-A: 13 was intended to allow for additional damages or benefits to an injured employee from a third party. There was no third party involved in this ease. The plaintiff was injured by a co-employee, see RSA 281-A:8; therefore, RSA 281-A: 13 is not applicable.
I conclude that the plaintiff was not “legally entitled to recover” from her co-employee and, furthermore, that the grant of immunity pursuant to RSA 281-A:8 did not create an uninsured motorist. Therefore, I respectfully dissent.